GOURLEY, Chief Judge.
This is an appeal from the findings and conclusions of the referee in a bankruptcy proceeding.
Subsequent to bankruptcy Isaly filed proofs of claim against the bankrupt, and to these claims exceptions were entered by the trustee. Trustee also filed claim against Isaly. The referee denied the claims of Isaly and sustained the claim against Isaly.
Bankrupt owned and operated a bottling plant at Saegertown, Pennsylvania, for several years under the name of Saegertown Sparkling Beverage Company, and Saegertown Gingerale Company. Although there was at one time an incorporation of the business, it is not in dispute that bankrupt was the sole stockholder. Sometime in the summer of 1949, bankrupt entered into an agreement with Isaly Dairy Company of Youngstown, Ohio, a manufacturer and distributor of dairy and related products, to manufacture beverages exclusively for Isaly.
Due to financial difficulties of bankrupt, Isaly agreed to furnish bottles, cases and finance the purchase of a bottle washer in order that bankrupt could fulfill his contract with Isaly. In February of 1950, bankrupt and Isaly endeavored to firmly *417fix and determine their respective financial responsibilities and obligations.
The circumstances and details of the divers business relations between bankrupt and Isaly were fully and exhaustively presented by the parties and. considered by the referee.
The court must pass upon the referee’s findings of fact, adopt or modify them, or, if necessary, make findings of its own. Moonblatt v. Kosmin, 3 Cir., 139 F.2d 412.
The findings of a referee in bankruptcy on oral evidence are entitled to great weight and should be accepted except for a plain mistake- which would result in the defeat of justice. In re Wolf, 3 Cir., 165 F.2d 707.
The referee has seen and heard the witnesses and has determined their credibility, and I believe the record reflects a sound and sufficient basis to support his findings and conclusions.
An appropriate order is entered.